Citation Nr: 1633497	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to September 1990. In addition, the Veteran had a period of active duty for training (ACDUTRA) in the Army National Guard from July 1976 to October 1976.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A Board decision in February 2015 denied the claim of entitlement to service connection for hypertension. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims. A June 2016 order of the Court granted the Joint Motion for Remand, vacating and remanding the February 2015 Board decision. See June 2016 Order. As such, the issue of entitlement to service connection for hypertension is again before the Board.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for hypertension, as his symptoms of hypertension began in-service and have been present since service. 

A June 2016 order of the United States Court of Appeals for Veterans Claims granted the Joint Motion for Remand. See June 14, 2016 Order. In accordance with the Board's January 2014 and July 2014 remands, the Veteran was afforded a VA examination in February 2014 and a supplemental opinion in August 2014, to determine the nature and etiology of his hypertension.  In the July 2014 remand directives the VA examiner was directed to opine as to whether the Veteran's hypertension was related to his in-service elevated blood pressure readings or any in-service "pre-hypertension". The September 2012 VA examiner concluded that the Veteran's blood pressure readings satisfied the requirements for "pre-hypertension" in-service but not chronic hypertension until 1998. See January 2014 BVA Remand.  The VA supplemental opinion in August 2014 failed to comply with the Board's July 2014 remand directives. See June 2016 Joint Motion for Remand. The VA examiner in the August 2014 opinion relied upon post-service rather than in-service elevated blood pressure readings.  As such, a new VA opinion is warranted to address the Veteran's in-service elevated blood pressure readings and opine as to whether the Veteran had "pre-hypertension" in-service. Specifically, elevated blood pressure readings were noted in-service in February 1982 130/86, September 1982 122/94, November 1983 140/98, February 1984 140/96, March 1985 138/84, April 1985 110/94, September 1985 130/100, October 1985 130/92, March 1986 130/90, January 1987 130/86 and in April 1990 132/96. See Service Treatment Records.  As such, a new VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran for a VA opinion with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and all prior opinions provided, and examining the Veteran, only if necessary, the examiner should answer the following question: 
	
a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current hypertension is etiologically related to his active service, to include in-service elevated blood pressure readings and any in-service "pre-hypertension"?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's in-service blood pressure readings from September 1982 through April 1990 which noted elevated readings. See Service Treatment Records. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the Veteran's hypertension. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue of entitlement to service connection for hypertension, as a result of the May 2008 claim. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




